Citation Nr: 9911193	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  98-08 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased apportioned share of the 
veteran's Department of Veterans Affairs (VA) compensation 
benefits, on behalf of the minor child.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1953 to 
October 1956, and from September 1960 to November 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted the appellant's claim for an 
apportioned share of the veteran's VA compensation benefits, 
on behalf of the minor child.

The appellant and the veteran are the biological parents of 
the minor child, [redacted], who was born on 
May [redacted], 1997.  


REMAND

This case involves a contested claim.  Essentially, the 
appellant contends that she is entitled to an increased 
apportioned share of the veteran's VA compensation benefits 
on behalf of the veteran's minor child, [redacted], in her 
custody.  However, upon review of the file, it does not 
appear that there has been satisfactory compliance with the 
procedures pertaining to hearings in simultaneously contested 
claims.  

Specifically, the evidence of record reveals that the veteran 
was notified by VA letter dated in October 1997 that the 
appellant had requested an apportionment.  Additionally, by 
VA letter dated in January 1998, the veteran was notified 
that the RO had awarded the appellant an apportionment of the 
veteran's compensation on behalf of [redacted] in the amount 
of additional monthly compensation the veteran would 
otherwise receive from VA for the child.  By VA letter dated 
in April 1998, the veteran also was notified that the 
appellant had initiated an appeal as to the monthly amount of 
the apportionment awarded on behalf of the minor child.  In 
April 1998, both parties were provided a copy of the 
statement of the case in this matter, and in June 1998, the 
veteran was informed of the content of the appellant's 
substantive appeal.  

In August 1998, the appellant appeared at a hearing before 
the undersigned Member of the Board, and provided testimony 
in support of her appeal.  However, it does not appear that 
the veteran and his representative were provided with prior 
notice of the hearing, including an opportunity to be present 
at that hearing with a representative as contemplated in 
contested claims.  See 38 C.F.R. § 20.713 (1998).  

Therefore, additional due process development is necessary.  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should provide the veteran 
with a copy of the August 1998 hearing 
transcript, and a copy of this remand.  

2.  Additionally, the RO should afford 
the veteran an opportunity to reply to 
the transcript and to present testimony 
at a hearing.  If the veteran would like 
a hearing, the appellant also should be 
notified of the scheduled time, date, and 
place of the hearing, and be given an 
opportunity to be present at that 
hearing.  

3.  The RO should then review the case 
based on any additional evidence.  If the 
determination remains adverse to the 
appellant and additional evidence has 
been presented, the parties should be 
provided with a supplemental statement of 
the case, and be given the appropriate 
period of time in which to respond.  

The purpose of this REMAND is to accord due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant or the veteran unless or 
until they receive further notice.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (1998).

